DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 February 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 February 2021 was filed after the mailing date of the Notice of Allowance on 16 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
4.	Claims 1-11 and 14 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance: regarding claims 1-9 and 14, while the  a ring including a tubular structure, the ring configured to be placed at least partially around an outside of a bodily passage, the ring being resiliently expandable, the tubular structure being hollow and having a first end and a second end, the first end configured to be coupled to the second end, the tubular structure including a braided material, the ring configured to expand to allow material to pass through the bodily passage, the ring configured to return to an unexpanded size after the material has passed through the bodily passage, the prior art of record does not teach or fairly suggest a sphincter reinforcement device as claimed by Applicant, the tubular structure having a cross section with a size that becomes smaller as the ring expands.
5.	Regarding claims 10 and 11, while the prior art teaches a method for reinforcing a sphincter of a bodily passage, the method comprising: placing a ring at least partially around an outside of the bodily passage, the ring being resiliently expandable, the ring including a tubular structure, the tubular structure being hollow and including a braided material, the ring configured to expand to allow material to pass through the bodily passage, the ring configured to return to an unexpanded size after the material has passed through the bodily passage, and coupling a first end of the tubular structure to a second end of the tubular structure, the prior art of record does not teach or fairly suggest a method for reinforcing a sphincter of a bodily passage as claimed by Applicant, the tubular structure having a cross section with a size that becomes smaller as the ring expands.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058.  The examiner can normally be reached on Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791